Citation Nr: 0608263	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-20 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:  Arizona Veterans Service 
Commission






INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a rating decision in June 2002 in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to a disability rating greater 40 percent 
for service-connected traumatic arthritis of the lumbosacral 
spine and entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The matters at issue were denied by the Board in a decision 
in August 2004. The Court of Appeals for Veterans Claims 
(CAVC), in an Order dated in April 2005, granted a motion 
agreed to by the parties in this case. The April 2005 Joint 
Motion to Remand indicates that VA did not satisfy its duty 
to assist where it neglected to obtain Social Security 
Administration records identified by the veteran as relevant 
to his claims and failed to obtain a medical opinion adequate 
for evaluation purposes.  Accordingly, the case is remanded 
for the following actions:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
since August 2003.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
The attention of the RO is specifically 
directed to copies of all medical records 
pertaining to the veteran's receipt of 
benefits from the Social Security 
Administration, as well as a copy of the 
decision(s) awarding such benefits.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected  traumatic arthritis of 
the lumbosacral spine.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is requested to record pertinent 
medical complaints, symptoms, and 
clinical findings.  

The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or with 
activity.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should note whether the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record. The question of the 
effect the service-connected traumatic 
arthritis, in and of itself, has on the 
veteran's ability to obtain and retain 
gainful employment should be addressed.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary record 
in order to determine whether an increased 
rating is warranted for the veteran's 
service-connected low back disorder, to 
include consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and whether 
the criteria for an award of TDIU have been 
satisfied.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board for 
further appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

